Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 21-32 are pending and subsequently allowed.

Reasons for Allowance
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 21-32, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 21), provides for: “A method of dynamically changing a mode of advertising, comprising: transmitting advertisements via Bluetooth® low energy (BTLE) which is receivable by a mobile device from an electromechanical lock according to a nominal mode of a pre-set schedule that achieves a desired battery life; and changing the nominal mode of the pre-set schedule to an adjustable schedule, wherein the adjustable schedule is selected in response to commands received from a remote device.”
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a method, as set forth, supra.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claim 21.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 21.  It is noted that the amendments to claim 21 also overcomes the previously set forth obviousness-type double patenting rejection, as USP 11,074,771 does not recite specifically “…and changing the nominal mode of the pre-set schedule to an adjustable schedule, wherein the adjustable schedule is selected in response to commands received from a remote device,” as now recited in independent claim 21.
Moreover, since claims 22-32 depend from and further limit the allowable subject matter of independent claim 21, respectively, they too are considered allowable over the prior art of record.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 2, 2022